     Case 2:14-cv-02234-JAM-DMC Document 375 Filed 02/11/20 Page 1 of 3

 1    BRYAN A. MERRYMAN (SBN 134357)
      bmerryman@whitecase.com
 2    CATHERINE S. SIMONSEN (SBN 307325)
      catherine.simonsen@whitecase.com
 3    WHITE & CASE LLP
      555 S. Flower Street, Suite 2700
 4    Los Angeles, CA 90071-2433
      Telephone: (213) 620-7700
 5    Facsimile: (213) 452-2329
 6    BIJAL V. VAKIL (SBN 192878)
      bvakil@whitecase.com
 7    JEREMY OSTRANDER (SBN 233489)
      jostrander@whitecase.com
 8    HALLIE E. KIERNAN
      hallie.kiernan@whitecase.com
 9    KRISTEN PREVITO
      kristen.previto@whitecase.com
10    WHITE & CASE LLP
      3000 El Camino Real
11    Two Palo Alto Square, Suite 900
      Palo Alto, CA 94306
12    Telephone: (650) 213-0300
      Facsimile: (650) 213-8158
13
      STEFAN M. MENTZER (admitted pro hac vice)
14    smentzer@whitecase.com
      WHITE & CASE LLP
15    1221 Avenue of the Americas, Floor 49
      New York, NY 10020
16    Telephone: (212) 819-8200
      Facsimile: (212) 354-8113
17
      Attorneys for Defendant Walmart Inc.
18

19                                   UNITED STATES DISTRICT COURT
20                                 EASTERN DISTRICT OF CALIFORNIA
21

22    SHARIDAN STILES, an individual; STILES 4         Case No. 2:14-cv-02234-TLN-DMC
      U, INC., a California corporation,
23                                                     WALMART’S RESPONSE RE:
                           Plaintiffs,                 PLAINTIFFS’ NOTICE REGARDING
24                                                     JUDICIAL REASSIGNMENT
              v.
25
      WALMART INC.; AMERICAN
26    INTERNATIONAL INDUSTRIES,
27                         Defendants.
28
                                                  WALMART’S RESPONSE RE: PLAINTIFFS’ NOTICE REGARDING
      AMERICAS 101964928                                                       JUDICIAL REASSIGNMENT
     Case 2:14-cv-02234-JAM-DMC Document 375 Filed 02/11/20 Page 2 of 3

 1           Defendant Walmart, Inc. (“Walmart”) hereby responds to plaintiffs Sharidan Stiles and

 2   Stiles 4 U, Inc.’s (“plaintiffs”) Notice Regarding Judicial Reassignment (“Notice”), filed on

 3   February 8, 2020. ECF No. 367. On February 6, 2020, on the Court’s own motion, the Clerk’s

 4   Office was directed to reassign this action to another district judge for all further proceedings.

 5   ECF No. 361. On February 7, 2020, this action was reassigned to the Honorable Troy L. Nunley

 6   for all further proceedings. ECF No. 364.

 7           Hallie Kiernan, an attorney with White & Case, is one of the attorneys representing

 8   Walmart and also served as a judicial law clerk to Judge Nunley from August 2016 to September

 9   2018. Ms. Kiernan is subject to a two-year “cooling off” period with Judge Nunley following her

10   clerkship, per Judge Nunley’s standing policy, pursuant to which she is not to work on cases

11   assigned to Judge Nunley. In this case, however, Ms. Kiernan has worked on this case since

12   December 2018 (after joining White & Case in October 2018). Ms. Kiernan entered an

13   appearance on behalf of Walmart on May 21, 2019. ECF No. 212. At that time, this case was not

14   assigned to Judge Nunley. Had this case already been assigned to Judge Nunley at that time, Ms.

15   Kiernan would not have been assigned to this case. Removing Ms. Kiernan from the case now,

16   after working on it for fifteen months and after the close of fact discovery (and one week before

17   the close of an extended fact deposition cutoff by stipulation and order of the magistrate judge),

18   would substantially prejudice Walmart. Walmart respectfully requests the Court either waive the

19   last seven and one-half months of the two-year “cooling off” period to allow Ms. Kiernan to

20   continue to work on this case, or reassign the case to another district judge, to prevent prejudice to

21   Walmart.

22           In addition, it appears this case should have been reassigned to the Honorable John A.

23   Mendez. This is because plaintiffs first filed an action pro se against Walmart in July 2014,

24   which was assigned to Judge Mendez. See Stiles v. Walmart, et al. (“Stiles I”), No. 2:14-cv-JAM-

25   CMK (E.D. Cal. July 11, 2014), ECF No. 1. While Walmart’s motion to dismiss in Stiles I was

26   pending, plaintiffs filed this second action pro se on September 25, 2014. ECF No. 1. Because of

27   plaintiffs’ pro se status, this action was initially assigned to the Honorable Garland E. Burrell, Jr.

28   See ECF No. 1; ECF No. 53. After plaintiffs retained counsel, the case was reassigned to Judge
                                                  -1-
                                                        WALMART’S RESPONSE RE: PLAINTIFFS’ NOTICE REGARDING
      AMERICAS 101964928                                                             JUDICIAL REASSIGNMENT
     Case 2:14-cv-02234-JAM-DMC Document 375 Filed 02/11/20 Page 3 of 3

 1   England. ECF No. 53. Thus, under the first-filed rule, this second action should also have been

 2   assigned to Judge Mendez. See generally Pacesetter Sys. v. Medtronic, Inc., 678 F.2d 93, 94 (9th

 3   Cir. 1982) (explaining the first-filed rule).

 4           In summary, if the Court declines to allow Ms. Kiernan to appear before Judge Nunley on

 5   behalf of Walmart, in order to avoid prejudice to Walmart, Walmart respectfully requests the

 6   Court either reassign this action to Judge Mendez under the first-filed rule, or reassign the case to

 7   another district judge.
                                                           WHITE & CASE LLP
 8   Dated: February 11, 2020

 9                                                         By:    /s/ Bryan A. Merryman
                                                                   Bryan A. Merryman
10

11                                                         Attorneys for Defendant
                                                           WAL-MART STORES, INC.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -2-
                                                       WALMART’S RESPONSE RE: PLAINTIFFS’ NOTICE REGARDING
      AMERICAS 101964928                                                            JUDICIAL REASSIGNMENT
